The courts in interpreting wills, make it their first duty to find out and give effect to the intention of the testator. Even where a testator makes use of technical, legal phrases and expressions which have, in law, fixed and definite legal meaning, yet if he so explain and qualify their use as to show an intention different from the meaning which the law puts upon the technical words, the will must receive that construction which the testator intended. So, as the predominant and controlling purpose of the testator must prevail when ascertained from the general provisions of the will over particular and apparently inconsistent expressions to which unexplained, a technical force is given, we may inquire and find out in what sense such expressions were used and what the testator meant in using them." Under this test we will look into the will which is before us for construction. Its date is 11 July, 1885, and the section before the Court is in these words: "I give and devise (real estate) to my beloved son E. S. Francks, during his natural life, and after his death to his lawful heir or heirs, should he have any surviving him, but should he not have any lawful heir or heirs surviving him, then I give and devise the same to the children of my beloved son W. W. Francks." The word "lawful" may be stricken out as meaningless, for there is no such anomaly in the law as unlawful heir. At the time of the date of the will W. W. Francks, the brother of E. S. Francks, and the plaintiff in this action, and the children of W. W. Francks were living. The testatrix knew that if E. S. Francks died after the will was published, the very grandchildren to whom the estate was devised would have been his heirs if their father had been dead. If she meant (520) heirs general, why say "But should he not leave any lawful heir or heirs surviving him," knowing at the time there were living persons who were his lawful heirs and that he must continue to have heirs as long as those to whom the land was limited in remainder should live? It is plain that this is so, and therefore the proper construction of the will is as if it read, "I give and devise to my beloved son E. S. Francks, during his natural life, and after his death to his issue, should he leave any surviving him, but should he not leave issue then I give and devise the same to the children of my beloved son W. W. Francks." Rollins v. Keel,115 N.C. 68.
Affirmed. *Page 280
Cited: Hooker v. Montague, 123 N.C. 158; Harrell v. Hagan, 147 N.C. 115;Puckett v. Morgan, 158 N.C. 347; Albright v. Albright, 172 N.C. 353;Bowden v. Lynch, 173 N.C. 206; Pugh v. Allen, 179 N.C. 309;Blackledge v. Simmons, 180 N.C. 542.